                  1:19-cv-01300-SEM-EIL # 26   Page 1 of 27
                                                                                  E-FILED
                                               Wednesday, 25 November, 2020 11:20:30 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

KIMBERLY BRIGHAM,                       )
Individually and as Independent         )
Administrator of the Estate of          )
JAMES B. BRIGHAM, Deceased,             )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 19-cv-1300
                                        )
COLES COUNTY, ILLINOIS                  )
JIMMY RANKIN COLES COUNTY               )
DEPUTIES WILLIAM BILBREY,               )
SAMUEL A. JACKSON, and                  )
DEPUTY JOHN DOE (ID # 288),             )
                                        )
     Defendants.                        )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Dismiss (d/e

11) filed by Defendants Coles County, Jimmy Rankin, William

Bilbrey, and Samuel A. Jackson. For the reasons stated below, the

Motion to Dismiss is DENIED in part and GRANTED in part.




                          I. INTRODUCTION



                              Page 1 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 2 of 27




     Defendants Coles County, Illinois, Jimmy Rankin, William

Bilbrey, and Samuel A. Jackson filed the motion to dismiss that is

now before this Court. See Motion, d/e 11. Defendants seek

dismissal of Count II, arguing that the courthouse railing, on its

own, is not an unconstitutionally hazardous condition, and, in the

alternative, Defendants are entitled to qualified immunity. Id. at 4.

Defendants also contend that they are entitled to dismissal on

Plaintiff’s state law claims for wrongful death, survival, and

negligent infliction of emotional distress because the Tort Immunity

Act provides immunity from liability for “escaping prisoners” and

Plaintiff has not alleged the required mental state of willful and

wanton. Id. at 7. Next, Defendants argue that Counts I and II

appear to allege Defendant Sheriff Rankin is liable for the conduct

of his agents pursuant to respondent superior, which is not a

theory of recovery under § 1983. Id. at 11. Defendants also request

the Court strike Plaintiff’s request for punitive damages and dismiss

Coles County, arguing that the County is only a proper defendant

for indemnification purposes. Id. at 12-13. Lastly, Defendants

request the Court dismiss any action brought pursuant to the

Illinois Constitution as no private cause of action exists. Id. at 14.


                             Page 2 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 3 of 27




                         II. BACKGROUND

     The following facts come from Plaintiff’s Complaint. The Court

accepts them as true in ruling on Defendants’ motion to dismiss.

See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     In October 2018, Plaintiff Kimberly Brigham knew her

husband, James Brigham, was contemplating suicide as she found

a suicide note from Mr. Brigham. See Complaint, d/e 1, p. 5. On

December 28, 2018, Mr. Brigham expressed his intention to end his

life, and he consumed a half-gallon of antifreeze. Id. Mrs. Brigham

contacted the Mattoon Police Department to report Mr. Brigham’s

statements and for help in finding Mr. Brigham. Id. The Mattoon

Police Department located Mr. Brigham and took him to obtain

medical treatment, ultimately leading Mr. Brigham to Carle

Foundation Hospital. Id. at 5-6.

     The next day, on November 29, 2018, Mr. Brigham was

released from Carle Foundation Hospital, and Mr. Brigham was

arrested by the Urbana Police Department. Id. at 6. He was then

transferred to Coles County Jail. Id. Defendant Samuel A. Jackson

booked Mr. Brigham. Id. Coles County Jail had a policy, Policy No.

211, which instructed the booking officer to screen Mr. Brigham for


                            Page 3 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 4 of 27




obvious mental health conditions or attitudes that could endanger

Mr. Brigham or others by completing a Medical Screening Form. Id.

Defendant Jackson did not screen Mr. Brigham for mental health

concerns, did not complete the Medical Screening Form, failed to

consult the Coles County Mental Health Department, failed to notify

or seek immediate mental health services for Mr. Brigham, and

failed to document Mr. Brigham’s immediate need for mental

health. Id. at 6-7. The same is true for Defendant John Doe

(Officer ID No. 288). Id. at 7-8.

     Defendant Jackson, Defendant Doe, Defendant Rankin, and

other agents of Defendant Rankin were responsible for completing a

Suicide Prevention Screening Form to determine proper

recommendations for housing and mental health care for Mr.

Brigham given the state of Mr. Brigham’s mental health upon

arrest. Id. at 9. Additionally, Mr. Brigham should have been placed

in a counsel booth while Coles County Mental Health Department

was contacted to conduct an examination of Mr. Brigham to

determine necessary mental health treatment. Id. Defendant

Jackson, Defendant Doe, and other agents of Defendant Rankin

knew or should have known that Mr. Brigham presented a danger


                             Page 4 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 5 of 27




to himself and others due to his mental health and recent suicide

attempts. Id.

      On January 22, 2019, Mr. Brigham had a dissolution court

hearing in Courtroom No. 3 in the Coles County Courthouse. Id. at

10. That morning, Defendant Jackson received a phone call while

at the Coles County Courthouse from a woman who expressed

concern that Mr. Brigham had expressed interest in killing himself

due to his pending proceeding. Id. at 11. Defendant Jackson did

not communicate this information to his supervisor or any other

agent of Defendant Rankin. Id. Also, Defendant Jackson did not

perform a suicide screening for the safety of Mr. Brigham and those

around him while he was at the Coles County Courthouse on the

afternoon of January 22. Id. Prior to January 22, 2019, Defendant

Rankin’s staff had received notice that Mr. Brigham was

experiencing heightened levels of stress due to his pending hearing.

Id.

      Pursuant to Policy No. 221 of the Coles County Sheriff’s Office,

Defendant Rankin’s staff was responsible for coordinating the

transportation of Mr. Brigham from the Coles County Jail to the

Coles County Courthouse in a safe and secure manner to protect


                             Page 5 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 6 of 27




Mr. Brigham, the transporting officer, and the general public. Id. at

12. The policy also detailed that the transporting officer was to

escort Mr. Brigham to and from the courthouse via the security

tunnel, which connects the Coles County Jail and the Coles County

Courthouse, then immediately take him to the appropriate

courtroom or jury room via the rotunda stairway. Id. The

transporting officer was supposed to be no further than eight feet

away from Mr. Brigham and in constant visual contact with him.

Id.

      On January 22, 2019, at approximately 3:20 p.m., Defendant

Bilbrey, a Coles County Jail correctional officer, transported Mr.

Brigham from the jail to the courthouse. Id. at 13. Once at the

courthouse, Defendant Bilbrey radioed court security to notify them

that he was bringing Mr. Brigham up the stairs to Courtroom No. 3,

which is located on the second floor of the courthouse. Id.

Defendant Bilbrey walked Mr. Brigham around the courthouse, and

then took him to Courtroom No. 3. Id. After attempting to talk to

his wife, Mr. Brigham told Defendant Bilbrey that he felt ill. Id.

Defendant Bilbrey escorted Mr. Brigham out of the courtroom to the

hallway by the courthouse rotunda but took him back once Mr.


                             Page 6 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 7 of 27




Brigham’s case was called. Id. The Court entered findings in

support of a Judgment of Dissolution of Marriage. Id. at 14.

However, the Court did not enter a judgment order but requested

Mrs. Brigham prepare a written order. Id. An order of dissolution

was never entered, and the case was later dismissed with prejudice

based upon a motion filed by Mrs. Brigham. Id.

     Mr. Brigham was visibly troubled during the hearing, and, at

the end of the hearing, he told Mrs. Brigham that he would always

love her. Id. Mrs. Brigham left the courtroom first. Moments later,

Defendant Bilbrey opened the doors leading from the courtroom to

the hallway and scanned the hallway for the presence of others.

Mr. Brigham exited the courtroom, moved to the edge of the

walkway railing overlooking the rotunda, and pitched himself over

the side of the railing. Id. He fell from the second floor onto the

first-floor common area beneath the rotunda. Id. While Mr.

Brigham was falling, Mrs. Brigham was walking through the first-

floor common area and had to run out of the way to avoid Mr.

Brigham landing on top of her. Id. at 15. At the time of Mr.

Brigham’s fall, Defendant Bilbrey lost visual contact of Mr.

Brigham. Id. at 14.


                             Page 7 of 27
                    1:19-cv-01300-SEM-EIL # 26   Page 8 of 27




     Mr. Brigham landed on the left side of his face and left-front

side of his body, resulting in significant injuries, including fractures

to his facial and cranial bones, fractures to his left and right ribs

and pelvis, lacerations to his spleen, and severe emphysema to his

lungs. Id. at 15. On January 24, 2019, two days after the fall, Mr.

Brigham died. Id.

     The night before the incident, Mr. Brigham told inmate Cody

Carter his plans to hang himself in the jail or to jump off one of the

balconies in the Coles County Courthouse. Id. at 10. Inmate

Carter discussed Mr. Brigham’s desire with other inmates and

detainees at the Coles County Jail. Id. Between the time that Mr.

Brigham was booked and when the incident occurred, Mr. Brigham

did not receive any mental health treatment despite Defendants

having knowledge of Mr. Brigham’s mental health issues and

suicide risk. Id.

     Based on Mr. Brigham’s statements to other inmates and the

pending proceedings, Defendant Rankin’s staff, including Defendant

Bilbrey, knew or should have known that Mr. Brigham was

contemplating committing suicide during his incarceration. Id. at

11. Defendant Rankin’s staff failed to monitor Mr. Brigham’s


                                Page 8 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 9 of 27




behavioral patterns and attitudes to determine that he presented a

danger to himself or others. Id. Additionally, Defendant Rankin

had knowledge that Mr. Brigham was at risk of committing suicide

but failed to provide Mr. Brigham with mental health treatment. Id.

at 15. Plaintiff alleges that the actions of Defendants and the

inadequacy of the policies of Defendant Rankin led to the injuries

and death of Mr. Brigham. Id. at 16.

     Defendant Rankin knew of one or more prior occasions where

an individual in the Sheriff’s custody had jumped or attempted to

jump from the upper levels of Coles County Courthouse. Id. at 16.

Defendant Rankin was on notice of these incidents, but he did not

modify his policies and procedures for inmate transportation to and

from the courthouse. Id. Moreover, Defendant Coles County and

the remaining Defendants failed to make improvements to the

second floor of the Coles County Courthouse or the manner of

inmate transportation to and from the courthouse despite having

notice of prior similar incidents. Id. at 16-17.

     On September 9, 2019, Plaintiff, individually and as the

independent administrator of the estate of Mr. Brigham, filed a

Complaint (d/e 1) pursuant to 42 U.S.C. § 1983 and Illinois state


                             Page 9 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 10 of 27




law against Defendant Coles County, Jimmy Rankin, William

Bilbrey, Samuel A. Jackson, and Deputy John Doe (ID No. 288). In

Plaintiff’s Complaint, she alleges eight counts:

   Count I – Fourteenth Amendment violation for deliberate
    indifference to Mr. Brigham’s medical needs pursuant to 42
    U.S.C. § 1983;
   Count II - Fourteenth Amendment violation for “Deliberate
    indifference to objectively serious unsafe conditions of
    confinement” pursuant to 42 U.S.C. § 1983;
   Count III – Monell claim against Defendant Ranking for
    deficient mental health policies pursuant to 42 U.S.C. § 1983;
   Count IV – Monell claim against Defendant Rankin for
    deficient transportation and custodial policies pursuant to 42
    U.S.C. § 1983;
   Count V – state law claim for wrongful death pursuant to 740
    ILCS 180/1;
   Count VI – state law claim for survival pursuant to 755 ILCS
    5/27-6;
   Count VII – state law claim for negligent infliction of emotional
    distress; and
   Count VIII – state law claim for indemnification pursuant to
    745 ILCS 10/9/102.

See d/e 1.

                        III. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cty. Of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To survive dismissal, the complaint must contain

“a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Tamayo, 526 F.3d at

                             Page 10 of 27
                 1:19-cv-01300-SEM-EIL # 26    Page 11 of 27




1081 (“A plaintiff's complaint need only provide a ‘short and plain

statement of the claim showing that the pleader is entitled to relief,’

sufficient to provide the defendant with ‘fair notice’ of the claim and

its basis.”)(quoting Fed. R. Civ. P. 8(a)(2)). “Factual allegations are

accepted as true at the pleading stage, but allegations in the form of

legal conclusions are insufficient to survive a Rule 12(b)(6) motion.”

Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(internal quotation omitted). A plausible claim is one that alleges

factual content from which the Court can reasonably infer that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.     The court must draw all

inferences in favor of the non-moving party. In re marchFIRST Inc.,

589 F.3d 901, 904 (7th Cir. 2009).

                             IV. ANALYSIS

     Defendants filed the instant motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6), making various arguments

why the Complaint should be dismissed or, in the alternative, why

parts thereof should be struck.


                             Page 11 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 12 of 27




    A. Plaintiff sufficiently stated a failure to protect claim,
and Defendants are not entitled to qualified immunity.

     1. Count II.

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that a person acting under color of state law deprived her of a

federal right, privilege, or immunity. 42 U.S.C. § 1983; Brown v.

Budz, 398 F.3d 904, 908 (7th Cir. 2005). State officials must “take

reasonable measures to guarantee the safety of the inmates.”

Hudson v. Palmer, 468 U.S. 517, 526–27 (1984). For cases

involving risk of harm to an inmate, a “deliberate indifference”

standard is used. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Under this standard, a state official is liable only if he knows an

inmate faces “a substantial risk of serious harm and disregards that

risk by failing to take reasonable measures to abate it.” Id. at 847.

     Defendants argue that Plaintiff is attempting to convert a

medical needs claim into a premises-liability claim and that the

courthouse railing is not the type of “conditions of confinement”

meant for a § 1983 claim.

     In Plaintiff’s Response, she argues that she sufficiently pled

that “Defendants violated decedent’s constitutional rights to



                            Page 12 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 13 of 27




medical care and reasonable safety when they exposed the decedent

and failed to protect him against the excessive risk that the

Courthouse rotunda presented to the safety of suicidal detainees

like himself.” See d/e 14, p. 6. Plaintiff’s argument appears to mix

different types of § 1983 claims. However, the Seventh Circuit has

“repeatedly [] recognized a jail or prison official's failure to protect

an inmate from self-harm as one way of establishing deliberate

indifference to a serious medical need.” Miranda, 900 F.3d at 349.

     In Count I, Plaintiff alleges Defendants were deliberately

indifferent to an objectively serious medical need of Mr. Brigham.

See d/e 1, p. 17; see also Miranda v. Cty. of Lake, 900 F.3d 335,

352 (7th Cir. 2018). Plaintiff titled Count II as “deliberate

indifference to objectively serious unsafe conditions of

confinement.” Id. at 18. In Count II, Plaintiff alleges that

“Defendants were deliberately indifferent to Mr. Brigham’s safety

and failed to take reasonable measures to guarantee Mr. Brigham’s

safety.” Id. Defendants did so by having knowledge that the Coles

County Courthouse was dangerous and “prone to suicide attempts

in the past similar to” Mr. Brigham’s fall. Id. at 19.




                              Page 13 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 14 of 27




     Plaintiff has alleged that placing Mr. Brigham near a suicidal

hazard, knowing that Mr. Brigham was suicidal, placed Mr.

Brigham in harm’s way and failed to protect him. The Court must

accept the facts as pled as true. At this stage, Plaintiff’s burden is

to put Defendants on notice of her claims, which she has.

Moreover, ruling the claims in Count I and II are duplicative would

be premature at this time. A better developed record may show a

basis for both claims to proceed.

     2. Qualified immunity.

     Defendants also argue that they are entitled to qualified

immunity. Under the doctrine of qualified immunity, government

officials are protected “from liability for civil damages insofar as

their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have

known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Officers are

entitled to qualified immunity . . . unless (1) they violated a federal

statutory or constitutional right, and (2) the unlawfulness of their

conduct was “clearly established at the time.” District of Columbia

v. Wesby, 138 S. Ct. 577, 589 (2018).


                             Page 14 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 15 of 27




     Defendants argue that they cannot find a closely related case

establishing that Defendants conduct was unlawful. “Ordinarily, to

show that the law was ‘clearly established,’ plaintiffs must point to

a ‘closely analogous case’ finding the alleged violation unlawful.”

Reed v. Palmer, 906 F.3d 540, 547 (7th Cir. 2018) (quoting Findlay

v. Lendermon, 722 F.3d 895, 899 (7th Cir. 2013)). While a plaintiff

“need not point to an identical case, [] ‘existing precedent must have

placed the statutory or constitutional question beyond debate.’” Id.

(quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015)). That being said,

“[i]n some rare cases, where the constitutional violation is patently

obvious, the plaintiffs may not be required to present the court with

any analogous cases.” Id. In that situation, a plaintiff “can

demonstrate clearly established law by proving the defendant’s

conduct was ‘so egregious and unreasonable that ... no reasonable

[official] could have thought he was acting lawfully.’” Id. (quoting

Jacobs v. City of Chicago, 215 F.3d 758, 767 (7th Cir. 2000)).

     Plaintiff argues that dismissal based on qualified immunity is

premature at this point. Qualified immunity highly depends on the

facts of the case. Reed, 906 F.3d at 548. As such, a “complaint is

generally not dismissed under Rule 12(b)(6) on qualified immunity


                            Page 15 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 16 of 27




grounds.” Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001).

As noted above, Plaintiff has sufficiently pled a possible violation of

Mr. Brigham’s due process rights. Plaintiff argues that Defendants’

misconduct continued for almost eight months, up to and including

the day of Mr. Brigham’s fall. Plaintiff also alleges that Defendants

were on notice of other inmates jumping and/or falling over the

railing in the Coles County Courthouse. Discovery could disclose

Defendants conduct was “so egregious and unreasonable that ... no

reasonable [official] could have thought he was acting lawfully.”

Jacobs, 215 F.3d at 767. At this stage of the case, prior to the

completion of discovery, the Court finds dismissing Count II based

on qualified immunity is premature.

     For those reasons, Defendants motion to dismiss Count II is

denied.

     B. Defendants are not entitled to dismissal of Plaintiff’s
state law claims under the Tort Immunity Act, and Plaintiff has
sufficiently pled the requisite mental state for the state law
claims.

     1. “Escaping” prisoner.

     Pursuant to the Illinois Tort Immunity Act, “[n]either a local

public entity nor a public employee is liable for: . . . (b) Any injury



                             Page 16 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 17 of 27




inflicted by an escaped or escaping prisoner.” 745 ILCS 10/4-

106(b). Defendants contend that Mr. Brigham escaped Defendant

Bilbrey’s custody and jumped to his death from the second floor.

Plaintiff contests this characterization and argues that Mr. Brigham

remained in Defendant Bilbrey’s custody at all times, including

when he fell over the courthouse railing. Plaintiff alleged in her

Complaint that Mr. Brigham was in Defendant Bilbrey’s custody at

the time of Mr. Brigham’s fall, but that Defendant Bilbrey lost visual

contact with Mr. Brigham right before the fall.

     The Court must accept all well-pled facts as true in ruling on

Defendants’ motion to dismiss. See Tamayo, 526 F.3d at 1081.

Plaintiff has not alleged facts that would lead the Court to believe

Mr. Brigham “escaped” Defendant Bilbrey’s custody as

contemplated by 745 ILCS 10/4-106(b). The facts before the Court

and the parties’ briefs do not resolve the issue in Defendants’ favor

that Mr. Brigham escaped or was an escaping prisoner. However,

discovery may reveal new or different evidence. At this time, the

Court finds that Tort Immunity Act’s “escaped” prisoner language

does not warrant dismissal. See Sidwell v. Cty. of Jersey, No. 05-

CV-530-DRH, 2006 WL 1375224, at *6 (S.D. Ill. May 15, 2006)


                            Page 17 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 18 of 27




(deciding similarly). Therefore, the Court denies Defendant’s motion

to dismiss state law claims found in Counts V through VII.

     2. Mental state.

     Defendants next argue that Plaintiff failed to allege the correct

mental state for the state law claims in Counts V (wrongful death),

VI (survival action), and VII (negligent infliction of emotional

distress). Defendants contend that the Tort Immunity Act governs

the state law claims, which requires an elevated mental state of

willful and wanton misconduct. What Defendants are arguing is

that Plaintiff should have specifically stated the words “willful and

wanton” in each Count. That kind of factual detail is not necessary

to give fair notice of Plaintiff’s claims. Chapman v. Yellow Cab Co.,

875 F.3d 846, 848 (7th Cir. 2017) (“Ever since their adoption in

1938, the Federal Rules of Civil Procedure have required plaintiffs

to plead claims rather than facts corresponding to the elements of a

legal theory.”). Plaintiff need only provide a short and plain

statement giving the defendant fair notice of the claims. Tamayo,

526 F.3d at 1081. Plaintiff has done so. The claims set forth in

Counts V through VII combined with the factual allegations

contained throughout the Complaint are sufficient to put


                             Page 18 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 19 of 27




Defendants on notice of Plaintiff’s claims for wrongful death,

survival, and negligent infliction of emotional distress. Moreover,

Plaintiff’s Complaint does state that “the acts of Defendants-Officers

described in the above claims were willful and wanton.” See d/e 1,

¶ 107. As such, Defendants’ motion to dismiss Counts V, VI, and

VII is denied.

     C. Plaintiff sufficiently stated § 1983 claims in Counts I
and II against Defendant Rankin.

     In Counts I and II of the Complaint, Plaintiff alleges due

process violations pursuant to 42 U.S.C. § 1983 against all

Defendants, including Defendant Rankin.

     To recover under § 1983, a plaintiff must prove that a

defendant was personally involved in the alleged constitutional

deprivation. Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010)

(quoting Palmer v. Marion County, 327 F.3d 588, 594 (7th Cir.

2003)); see also Brady v. Gonzalez, 412 F. App’x 887, 888 (7th Cir.

2011) (“[I]n order to recover damages under § 1983, [a plaintiff]

must allege that the defendants were personally responsible for the

alleged deprivations of his constitutional rights.”). “Agency

principles of respondeat superior and vicarious liability” do not



                             Page 19 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 20 of 27




apply to § 1983 claims. Kinslow v. Pullara, 538 F.3d 687, 692 (7th

Cir. 2008). Instead, a municipality or government official may be

liable if its custom or policy causes the violation of a plaintiff’s right.

See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978).

     Defendants argue that Plaintiff has failed to allege facts that

state a claim against Defendant Rankin individually. Instead,

Defendants contend that Plaintiff only alleged facts against agents

of Defendant Rankin. However, Plaintiff’s Complaint adequately

alleges facts that Defendant Rankin was personally involved in the

deprivation of Mr. Brigham’s rights. In the Complaint, Plaintiff

alleges that Defendant Rankin was “responsible for completing a

‘Suicide Prevention Screening Form,” knew Mr. Brigham required

immediate mental health treatment and was a suicide risk, but he

failed to provide the treatment, and knew of similar falls at the

Coles County Courthouse prior to Mr. Brigham’s fall. See d/e 1, ¶¶

25, 29, 30, 59, 75, 70. Additionally, Plaintiff stated in her Response

that she intentionally filed Counts I and II against Defendant

Rankin in his individual capacity. See d/e 14, pp. 9-11




                             Page 20 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 21 of 27




     Therefore, Defendant’s motion to dismiss Defendant Rankin

from Counts I and II is denied as Plaintiff has sufficiently pled

personal involvement by Defendant Rankin.

    D. The Court strikes Plaintiff’s request for punitive
damages in Counts III and IV.

     Plaintiff seeks punitive damages under Counts I through IV of

her Complaint. See d/e 1. Plaintiff also plans to request punitive

damages under her Illinois state law claims if the Court allows her.

See d/e 14, p. 11. In her Response, Plaintiff states that she is only

seeking punitive damages against Defendants in their individual

capacities. The Court assumes she is referencing Defendants

Rankin, Bilbrey, Jackson, and John Doe in their individual

capacities.

     Defendants ask the Court to strike Plaintiff’s request for

punitive damages under Counts III and IV, the Monell claims.

Defendants argue that punitive damages cannot be sought against

a municipality. See City of Newport v. Facts Concerts, Inc., 453

U.S. 247, 271 (1981) (holding that “that a municipality is immune

from punitive damages under 42 U.S.C. § 1983.”). Monell claims

are brought against an individual and/or entity in its official



                            Page 21 of 27
                 1:19-cv-01300-SEM-EIL # 26    Page 22 of 27




capacity. See Monell, 436 U.S. at 691 (1978) (holding that a local

government is subject to suit as a “person” within the meaning of

42 U.S.C. § 1983). Plaintiff admits that she is only seeking punitive

damages against Defendants in their individual capacities. Plaintiff

has not cited any authority supporting punitive damages for a

Monell claim. Therefore, the Court grants Defendants request to

strike Plaintiff’s reference to punitive damages in the prayers for

relief in Counts III and IV.

     E. Coles County will remain in the case.

     Defendants argue that Defendant Coles County should remain

in the case only for indemnification purposes. See Carver v. Sheriff

of LaSalle County, 324 F.3d 947, 948 (7th Cir. 2003) (“[A] county in

Illinois is a necessary party in any suit seeking damages from an

independently elected county officer (sheriff, assessor, clerk of

court, etc.) in an official capacity. Because state law requires the

county to pay, federal law deems it an indispensable party to the

litigation.”) (internal citation omitted). Defendant contends that

Coles County cannot be liable in its own capacity for any alleged

failure to correct dangerous conditions at the Coles County

Courthouse because Coles County is not responsible for


                               Page 22 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 23 of 27




maintaining the Coles County Courthouse. Instead, the Coles

County Sheriff’s office and its employees are responsible for

maintaining the building. Defendants cite an Illinois statute, which

provides, “Sheriff custodian of courthouse and jail. He or she shall

have the custody and care of the courthouse and jail of his or her

county, except as is otherwise provided.” 55 ILCS 5/3-6017.

     Plaintiff argues that Coles County is independently liable for

failing to correct the dangerous conditions at the Coles County

Courthouse and the extent of Defendant Rankin’s authority to

control the courthouse is unknown at this time. As such, Plaintiff

contends that dismissal of Coles County is premature. The Court

agrees with Plaintiff. Defendants are correct that under Illinois law,

a sheriff has custody of the courthouse, which includes the right to

engage janitors. See 55 ILCS 5/3-6017; People ex rel. Walsh v. Bd.

of Comm'rs of Cook Cty., 397 Ill. 293, 300 (1947) (“The cases cited

establish the principle that the sheriff of a county has, as an

incident to his official duties, the custody of the courthouse and has

the right to engage janitors to assist him in the performance of that

duty.”). However, the sheriff’s custody of a courthouse is not

unlimited. See Hardin v. Sangamon Cty., 71 Ill. App. 103, 114 (3d


                            Page 23 of 27
                1:19-cv-01300-SEM-EIL # 26    Page 24 of 27




Dist. 1897) (“The law does not recognize any estate or interest of the

sheriff, possessory or other, in the court house or jail.”); Wade v.

Pike Cty., 104 Ill. App. 2d 426, 429 (4th Dist. 1969) (“Custody and

care’ is not the same as providing ‘proper rooms and offices'.

‘Custody and care’ gives to the Sheriff only the right to possess the

court house in a custodial capacity. It is with the County Board

where ultimate power lies.”); People ex rel. Goodman v. Wabash R.

Co., 395 Ill. 520, 531 (1946) (“While the sheriff is entrusted with the

care and custody of the courthouse, his authority is subject to the

control of the county board.”) (citing Consol. Chem. Labs. v. Cass

Cty., 322 Ill. App. 53, 55 (3d Dist. 1944)). Illinois law also gives the

county the power to incur debt to reconstruct or remodel an

existing courthouse under certain circumstances. See 55 ILCS

5/6-4010(a) (“Any county having a population under 300,000 may,

by resolution of its county board, incur an indebtedness for the

reconstruction and remodeling of an existing courthouse or the

construction of a new courthouse . . . .”).

     Defendants also cite Riley v. Cty. of Cook, 682 F. Supp. 2d

856, 860-61 (N.D. Ill. 2010) to support their argument. In Riley, the

court held that the sheriff, not Cook County, was responsible for


                             Page 24 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 25 of 27




implementing the policies and procedures of the Cook County Jail

because the sheriff was exclusively charged with the custody and

care of the county jail under Illinois law. Riley, 682 F. Supp. 2d at

861. However, Riley is inapposite to this case. Here, the issue is

whether only Defendant Rankin had control over the Coles County

Courthouse whereas in Riley the issue was whether Cook County

had control over the county jail. The obvious distinction is that a

sheriff’s regular duties greatly involve the county jail. However, a

courthouse may involve many entities outside of the purview of a

sheriff’s duties, including the clerk’s office, election office, vital

records department, and assessor’s office.

     Coles County, therefore, should remain in the case for

indemnification purposes. Moreover, Coles County may be

responsible for the condition of the Coles County Courthouse.

Therefore, Defendant’s motion to dismiss Coles County as a party is

denied.

    F. Plaintiff’s references to the Illinois Constitution do not
warrant removal from the Complaint.

     In the Complaint, Plaintiff references certain sections of the

Illinois Constitution as a basis of jurisdiction for her cause of



                              Page 25 of 27
                 1:19-cv-01300-SEM-EIL # 26   Page 26 of 27




action. See d/e 1, ¶ 2. Defendants argue that Plaintiff has failed to

state a claim under the Illinois Constitution that is separate from

the claims alleged under the United States Constitution. Plaintiff

argues that the Illinois Constitution “protects Plaintiff’s rights to

find remedy and justice in the law” and that Plaintiff’s claims are

brought pursuant to the Illinois Constitution “to account for the

violation of the decedent’s rights which are secured independent of

the United States Constitution. See d/e 14, p. 12-13. However,

Plaintiff’s claim for wrongful death is brought pursuant to 740 ILCS

180/1, the survival action is brought pursuant to 755 ILCS 5/27-6,

the negligent infliction of emotional distress is brought pursuant to

Illinois common law, and indemnification pursuant to 745 ILCS

10/9/102. See d/e 1. Notably, in Plaintiff’s Response, she does

not identify what claims are brought pursuant to the Illinois

Constitution. Instead, Plaintiff states that she seeks to find the

remedy under the Illinois Constitution. See d/e 14, p. 13 (“Plaintiff

also seeks to find appropriate remedy for the violation of such rights

without such remedies being restricted by the limitations that arise

under the causes of action to redress breaches of the United States

Condition.”).


                             Page 26 of 27
                1:19-cv-01300-SEM-EIL # 26   Page 27 of 27




     Plaintiff has not pled a claim pursuant to the Illinois

Constitution separate from the United States Constitution. Instead,

Plaintiff alleges that the Illinois Constitution along with the United

States Constitution provides Mr. Brigham’s due process rights that

Defendants allegedly violated. The Court will not strike references

to the Illinois Constitution simply because it is duplicative.

                          V. CONCLUSION

     For the reasons stated, the Motion to Dismiss (d/e 11) filed by

Defendants Coles County, Jimmy Rankin, William Bilbrey, and

Samuel A. Jackson is DENIED in part and GRANTED in part. No

claims or counts are dismissed from Plaintiff’s Complaint.

Defendants shall answer the Complaint on or before December 11,

2020.

ENTERED: November 25, 2020

FOR THE COURT:
                            s/ Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 27 of 27
